     Case 1:19-cr-00007-NONE-BAM Document 248 Filed 01/22/21 Page 1 of 2


 1    MARK W. COLEMAN #117306
      NUTTALL & COLEMAN
 2    2333 MERCED STREET
      FRESNO, CALIFORNIA 93721
 3    PHONE (559) 233-2900
      FAX (559) 485-3852
 4    mcoleman@nuttallcoleman.com
 5

 6    ATTORNEYS FOR Defendant, ELEUTERIO ROSALES MARTINEZ

 7

 8

 9                                    UNITED STATES DISTRICT COURT

10                          FOR THE EASTERN DISTRICT OF CALIFORNIA

11

12     THE UNITED STATES OF AMERICA,                   Case No. 1:19-CR-00007-DAD

13                       Plaintiff,

14            v.                                       STIPULATION TO CONTINUE
                                                       SENTENCING AND ORDER
15     ELEUTERIO ROSALES MARTINEZ,

16                       Defendant.

17

18           TO:    THE UNITED STATES DISTRICT COURT; UNITED STATES ATTORNEY'S

19    OFFICE and/or ITS REPRESENTATIVES:

20           IT IS HEREBY STIPULATED and agreed by and between attorneys for the respective
      clients that the Sentencing hearing currently on calendar for February 12, 2021, at 8:30 a.m., be
21
      continued to March 26, 2021, at 8:30 a.m., or as soon thereafter as is convenient to the court’s
22
      calendar.
23
             IT IS FURTHER STIPULATED that the deadlines for the Presentence schedule, including
24
      the filing informal and formal objections to the Pre-Sentence Investigation Report, be rescheduled
25
      in accordance with the new Sentencing date.
26
      ///
27
      ///
28
     Case 1:19-cr-00007-NONE-BAM Document 248 Filed 01/22/21 Page 2 of 2


 1           This continuance is requested by counsel for Defendant, ELEUTERIO ROSALES

 2    MARTINEZ, due to the fact that additional time is needed for Mr. Coleman to meet with Defendant

 3    to review the probation report and prepare informal objections.

 4           Counsel for Defendant has spoken with Assistant U.S. Attorney, Kathleen Servatius, who

 5    has no objection to this continuance.

 6    Dated: January 22, 2021                 Respectfully Submitted,
 7                                            NUTTALL & COLEMAN
 8                                            /s/ Mark W. Coleman
 9                                            MARK W. COLEMAN
                                              Attorney for Defendant,
10                                            ELEUTERIO ROSALES MARTINEZ
11    Dated: January 22, 2021.                UNITED STATES ATTORNEY’S OFFICE
12                                            /s/ Kathleen Servatius
13                                            KATHLEEN SERVATIUS
                                              Assistant U.S. Attorney
14
                                                   *******
15

16                                                 ORDER

17    IT IS SO ORDERED.

18       Dated:     January 22, 2021
19                                                        UNITED STATES DISTRICT JUDGE

20
21

22

23

24

25

26
27

28
                                                          2
